Citation Nr: 1703389	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable rating for pulmonary coccidioidomycosis (respiratory disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island.


FINDING OF FACT

The Veteran's coccidioidomycosis is manifested by minimal symptoms such as occasional minor hemoptysis or productive cough but has not demonstrated chronic pulmonary mycosis requiring suppressive therapy or persistent fever, weight loss, night sweats, or massive hemoptysis.


CONCLUSION OF LAW

The criteria for a 30 percent rating for coccidioidomycosis, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Code 6835 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's pulmonary coccidioidomycosis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6835.  Under that Diagnostic Code (DC) 6835, a noncompensable rating is assigned for coccidioidomycosis with healed and inactive mycotic lesions which are asymptomatic.  A 30 percent rating is warranted for chronic pulmonary mycosis with minimal symptoms such as occasional minor hemoptysis or productive cough.  A 50 percent rating is warranted if the evidence shows chronic pulmonary mycosis requiring suppressive therapy with no more than minimal symptoms such as occasional minor hemoptysis or productive cough.  A 100 percent rating is warranted for chronic pulmonary mycosis with persistent fever, weight loss, night sweats, or massive hemoptysis.

The Veteran underwent a VA examination in December 2011.  The examiner confirmed a diagnosis of pulmonary coccidioidomycosis (Valley Fever).  The Veteran reported contracting the disease in active service, and reported no further history of lung problems except for two-three episodes of bronchitis.  The Veteran did not use any oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  The examiner noted that the Veteran's mycotic lung disease resulted in night sweats.        

The Veteran was afforded a VA examination in August 2013.  The examiner confirmed a diagnosis of pulmonary coccidioidomycosis (Valley Fever) and noted that the Veteran reported having a daily, clear, productive cough upon rising in the morning and having burning lung pain if he does any yardwork.  The Veteran also reported that any colds he gets result in brown phlegm, he has had multiple episodes of bronchitis, and has had night sweats in the past 10-12 years.  The Veteran did not use any oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  The examiner noted that the Veteran's mycotic lung disease resulted in occasional productive cough and night sweats.  A CT scan, PFT, and DLCO testing were performed.     

An August 2011 VA pulmonary consult showed that the Veteran underwent a chest CT which confirmed calcified nodules.    

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his coccidioidomycosis manifested in minimal symptoms such as occasional productive cough and occasional night sweats.  The evidence failed to show that the Veteran had chronic pulmonary mycosis requiring suppressive therapy.  Neither examination noted the use of suppressive therapy such as antibiotics.  While both examinations noted that the Veteran had occasional night sweats. There was no mention of weight loss or massive hemoptysis.  As such, the Veteran's overall symptomatology warrants a rating of 30 percent, but not higher, for the entire appeal period.  38 C.F.R. § 4.97, Diagnostic Code 6835 (2016).

The Board has also considered the Veteran's statements regarding the severity of his coccidioidomycosis.  The Veteran contends that his coccidioidomycosis is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303 (a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a rating higher than the 30 percent hereby assigned with respect to determining the severity of his service-connected coccidioidomycosis.

The evidence does not show that symptomatology associated with the Veteran's coccidioidomycosis more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the currently assigned 30 percent rating is appropriate for the entire appeal period.

According to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

On an individual basis, in evaluating the Veteran's claim, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's coccidioidomycosis disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference," over and above that which is already contemplated in the assigned schedular ratings. Separately, a TDIU rating has previously been granted for at least part of the time on appeal.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted. 

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of the assignment of a disability rating, in excess of 30 percent, for the Veteran's service-connected coccidioidomycosis.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to a rating of 30 percent, but not higher, for pulmonary coccidioidomycosis, is granted.


____________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


